DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application No. 62573097 failed to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically:
Re. claim 2, it recites “at least one of the closed cell has a different size than the rest of the closed cell along the elongated stent body” was not found/supported in the claim set, or the specification, or the drawings of the provisional application. As reference to Fig. 3H-K, the provisional application disclosed different sets of closed cells having different sizes, but there is not one closed cell has a different size than the rest of the closed cells as claimed. In [0064]-[0065], the specification disclosed that the closed cells are generally uniform throughout the stent, but there is not one closed cell has a different size than the rest of the closed cells as claimed. However, the disclosure of the PCT Application No.  PCT/US2018/056079 provides adequate supports for this limitation because claim 2 of the PCT application claims the same limitation such as “at least one of the closed cell has a different size than the rest of the closed cell along the elongated stent body”. Therefore, the effective filing date for claim 2 is 10/16/2018;
Re. claim 19, it recites that the distal net is a sleeve with an open distal and open proximal end which slides over and covers the stent body. However, claim 1 recites that the distal net is joined to a pull wire that extends through the stent body. There was not any support found in the claim sets, specifications and drawings of both provisional and PCT applications for the limitation of claim 19 (which depends on claim 1). Therefore, the effective filing dates of claim 19 is 04/08/2020;
Re. claim 21, it recites the pull wire joins the stabilizing struts of the stent body and is configured to apply a pulling force to the stabilizing struts. However, claim 1 recites that the pull wire is joined to the distal net and that the distal net is deployed independently from the stent body. There was not any support found in the claim sets, specifications and drawings of both provisional and PCT applications for the limitation of claim 21 (which depends on claims 1 and 20). Therefore, the effective filing dates of claim 21 is 04/08/2020.
Drawings
The drawings are also objected to because in Fig. 17B, the reference character “222” points at an arrow instead of an end of a strut as described in [0096] of the instant specification.  
In addition, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore the structures below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the distal net with a distal opening and a proximal opening, wherein the distal net is deployed independently from the elongated stent body (as claimed in claims 1 and 19);
the pull wire extending through the proximal hub, the elongated stent body, and the distal hub, joining the distal net, and wherein the pull wire joins the distal ends of the at least a pair of stabilizing struts of the elongated stent body (as claimed in claims 1, 20 and 21).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 7, and 12 are objected to because of the following informalities:  
Re. claim 2, lines 1-2, “one of the closed cell” should read “one of the closed cells”.
Re. claim 7, line 4, “the stent body” should read “the elongated stent body” for consistency.
Re. claim 12, line 2, “the stent” should read “the elongated stent body” for consistency.
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
 In [0095], lin. 18-19, "the clot is enter" should read "the clot [[is]] enters"; lin. 19, “once it is contacts” should read “once it [[is]] contacts”.
In [0114], lin. 4, 5, 6, and 8, “radioopaque” should read “radiopaque”. 
In addition, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Re. claim 19, lin. 2-3, the applicant claims “a distal net is in a shape of a mesh sleeve with a distal opening and a proximal opening”. However, the specification does not disclose a distal net having a distal opening and a proximal opening, wherein the distal net is deployed independently to from the elongated stent body (as required by claim 1; claim 19 depends on claim 1). Although the specification [0090] discussed about a mesh sleeve 192 having a distal and proximal opening, but the mesh sleeve 192 is fixed to the stent 32. Therefore the mesh sleeve has to be deployed together with the stent.
Re. claim 21, lin. 1-2, the applicant claims “the pull wire joins the distal ends of the at least a pair of stabilizing struts”. The specification does not disclose how the elongated stent body and the distal net can be deployed independently to each other while they link/connect to each other via the pull wire. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites that the distal net is a sleeve with an open distal and open proximal end which slides over and covers the stent body. However, claim 1 recites that the distal net is joined to a pull wire that extends through the stent body.  It is unclear how the distal net can both be joined to a pull wire going through the stent body and also be configured to slide over and cover the stent body while having an open distal end.
Claim 21 recites the pull wire joins the stabilizing struts of the stent body and is configured to apply a pulling force to the stabilizing struts. However, claim 1 recites that the pull wire is joined to the distal net and that the distal net is deployed independently from the stent body.  It is unclear how the stent body and distal net can be deployed independently if they are both joined to the same actuating pull wire.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 4, 7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al., US20160120569A1, herein “Kobayashi”.
Re. claim 1, Kobayashi discloses an embolic capture device Fig. 1-28B comprising:
an elongated stent body 230 with a longitudinal axis (Fig. 25A, axis of 230) extending from a proximal end to a distal end and a central lumen (proximal end, distal end, and lumen of 230) (Fig. 28A), a plurality of proximal struts 41 joining the proximal end of elongated stent body 230 forming a proximal hub 43 (Fig. 21), and a plurality of distal struts 41 joining the distal end of elongated stent body forming a distal hub 221 ([0144] and Fig. 21); 
a distal net 111, positioned distally to the elongated stent body 230 (Fig.28A), 
a pusher shaft 240 joining the proximal hub 43 of the elongated stent body 230 (Fig. 21, [0148]),  
a pull wire 113 extending through the proximal hub 43, the elongated stent body 230, and the distal hub 221, joining the distal net 111 (Fig. 23A-B)
wherein the elongated stent body 230 and the distal net 111 are configured to be deployed independently of each other ([0150] the stent body 230 is deployed by the linear motion shaft 250 penetrates the push shaft 240, and [0109] the distal net 111 is deployed by removing the introducing sheath 120). 
Re. claim 2, Kobayashi further discloses the embolic capture device of claim 1, wherein the elongated stent body 230 further comprises a plurality of closed cells 52 along its elongated body (See Fig. 3A-C for similarity and [0082]), and wherein at least one of the closed cell has a different size than the rest of the closed cell along the elongated stent body (the two end portions of the elongated stent body 230 are collapsing towards the hubs 42/43 of Fig. 3A-C or 221/43 of Fig. 25A-B (forming tubular shapes at the two end portions of the stent body). Therefore, the most opening cells 52 at these two end positions have different sizes than the rest of the opening cells in the middle portion of the stent body 230).
Re. claim 4, Kobayashi further discloses the embolic capture device of claim 1, wherein the pull wire 113 extends through the pusher shaft 240 (Fig. 21) and is configured to extend and retract independently of the pusher shaft 240 ([0128]-[0129] the pull wire 113 extends and retracts independently from the pusher shaft 240). 
Re. claim 7, Kobayashi further discloses the embolic capture device of claim 1, wherein the device has a first configuration with a first distance between the distal net 111 and the distal end of the elongated stent body 230 (Fig. 23A), and a second configuration with a second distance between the distal net 111 and the distal end of the stent body 230 (Fig. 23B).
Re. claim 14, Kobaysahi further discloses the embolic capture device of claim 1, wherein the distal net 111 has a general cone shape (Fig. 25A-B, 111 has a general cone shape).
Re. claim 15, Kobayashi further discloses the embolic capture device of claim 1, wherein the distal net 111 has a slightly elongated ball shape (similar to the distal net of the instant application (See [0085] of this application) Kobayashi discloses a slightly elongate ball shape distal net 111 as shown in Kobayashi, Fig. 25A-B).
Re. claim 16, Kobayashi further discloses the embolic capture device of claim 1, wherein the device has a first configuration where the elongated stent body 230 collapses radially ([0147], Fig. 15), and a second configuration where the elongated stent body expands radially ([0147], Fig. 19A-B).
Re. claim 17, Kobayashi further discloses wherein the device has a first configuration where the distal net collapses into an elongated configuration and is positioned distally to the collapsed elongated stent body (as shown in Fig. 1 and 14, distal net 111 is always distal to the elongated stent body 50/230 and in Fig. 9B the distal net is collapsed into an elongated configuration. Therefore, the collapsed distal net is distal to the collapsed elongated stent body prior to their expansion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Brady (US20140200608A1), herein “Brady 608”.
Re. claim 3, Kobayashi discloses the embolic capture device of claim 1, but Kobayashi is silent about wherein the elongated stent body further comprises at least one radially inward bending finger toward the central lumen, wherein the at least one radially inward bending finger is configured to engage the blood clots.
However, Brady 608 discloses a similar clot retrieval apparatus (Fig. 22a-d) having an elongated stent body 471 which further includes an inward bending finger 477 (Fig. 22d) wherein the finger is configured to engage the blood clots in order to better grip and hold the clot within the retrieval device ([0546]).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the elongated stent body of Kobayashi ‘s device to include the finger 477 of Brady’s elongated stent body to enhance the effectiveness of the device to be improve gripping and holding the blood clots.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hatta et al., (US 20170238960 A1), herein “Hatta”.
Re. claim 10, Kobayashi discloses the embolic capture device of claim 1, but Kobayashi is silent about wherein the device further comprises a second distal net fixedly attaching to the plurality of distal struts.
However, Hatta discloses a similar medical device (Fig. 7, 12) including an elongated stent body 5 (or 80, Fig. 12), a first distal net 310, a pusher shaft 2, a pull wire 313. And a second distal net 81 (Fig. 12) is fixedly attaching to the distal struts of the elongated stent body 5 (or 80) in order to collect occluding substances after the occluding substances are scrapped off by the elongated stent body 80 ([0095]) ([0112], Hatta discloses that the stent body 5 of the catheter system 1’ (Fig. 7) can be used together with the filter device 300 that includes the distal net 311. In [0094], Hatta discloses an alternative embodiment of the stent body 5 which is the stent body 80, wherein the stent body 80 is functioning the same but further includes a filter member 81 attached to the distal struts of the stent body 80; therefore, Hatta device can have both the distal net 311 (as shown in Fig. 7) and the stent body 80 that includes the second distal net 81).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the elongated stent body of Kobayashi ‘s device to include the second distal net as taught and suggested by Hatta so that the first distal net and the second net can be both used to filter occluding substances as in a double filtering system wherein the first distal net can capture remaining substances that get through the second distal net. .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ma, (US20150150672A1), herein “Ma”.
Re. claim 11, Kobayashi further discloses the embolic capture device of claim 1, but Kobayashi is silent about wherein the device further comprises at least one mesh net positioned within the central lumen of the elongated stent body.
However, Ma discloses a clot retrieval apparatus Fig. 11A-B having an inner mesh net 600 joins an inner luminal wall of the stent body 113 ([0066]), and a distal peak of the mesh net is located approximate to the longitudinal axis of the elongated stent body (Fig. 11A-B) wherein the inner mesh net stops the forward blood flow and create a vacuum to assist in clot removal ([0066]).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to include the inner mesh net 600 as taught and suggested as Ma to stop forward blood flow and assist in clot removal.  
Re. claim 12, the combination of Kobayashi and Ma discloses wherein a proximal edge of the mesh net joins an inner luminal wall of the stent, and a distal peak of the mesh net is located approximate to the longitudinal axis of the elongated stent body (Ma, the inner mesh net 600 joins an inner luminal wall of the stent body 113 ([0066]), and a distal peak of the mesh net is located approximate to the longitudinal axis of the elongated stent body (Fig. 11A-B)).
Re. claim 13, the combination of Kobayashi in view of Ma discloses the pull wire is configured to extend through and connect the distal peak of the at least one mesh net positioned within the central lumen of the elongated stent body (the device of Kobayashi having a guidewire 113/280 that extends through the elongated stent body 230. Once the inner mesh net 600 of Ma is incorporated into the device of Kobayashi wherein the mesh net is coupled to the proximal inner surface of the elongated stent body (Ma, [0066], the pull wire must extend through the elongated stent body and through the distal peak of the inner mesh net since the inner mesh net is located approximate to the longitudinal axis). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Nagl et al. (US20130131690A1), herein “Nagl”.
Re. claim 20, Kobayashi further discloses the device of claim 1, but Kobayashi is silent about wherein the device further comprises at least a pair of stabilizing struts extending from the same section of the circumferential wall of the elongated stent body distally and radially inward at an angle toward the central lumen, wherein both distal ends of the at least a pair of stabilizing struts join together at a location approximate to the elongated axial of the elongated stent body. 
However, Nalg, discloses a clot retrieval apparatus 10,20 (Fig. 12a-13) comprises a clot engaging device 10, 20 (the elongated stent body) wherein the stent body has a wall structure 20 that includes a pair of spokes (stabilizing struts 33a,33b, Fig. 2a-b), wherein this pair of spokes extending from the circumferential wall of the stent body distally and radially inward at an angle toward the central lumen (see Fig. 2a), wherein both distal ends of the pair of spokes join together at a location approximate to the elongated axial of the stent body (see Fig. 2a-b). The pair of spokes forms a holding element 30 which is used to anchor of the concretion (blood clot) at the stent in difficult conditions, for example if the concretion is transported by the functional element through strongly curved or expanding vessel cross sections. In this case, the holding element follows the concretion, even if the wall of the stent body becomes disengaged, at least temporarily and/or in part, from the concretion. The holding element is thus maintained and the concretion remains fixed to the stent body ([0008]).
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the elongated stent body of Kobayashi’s device to include the holding elements (which are the stabilizing struts) to securely anchor the blood clots into the stent body for a safe removal.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Marks et al. (US20130030460A1), herein “Marks”.
Re. claim 22, Kobayashi discloses the embolic capture device of claim 1, but Kobayashi is silent about at least one directional strut, wherein a proximal end of the directional strut connects to a distal end of the pusher shaft, a distal end of the directional strut connects to a distal end of the pull wire, and a middle joint of the directional strut attaches to an inner circumferential wall of the elongated stent body, and wherein as the device has a first configuration which as the distal ends of the pusher shaft and the pull wire moving away from each other, the at least one directional strut straightens, and the elongated stent body collapses radially; and a second configuration which as the distal ends of the pusher shaft and the pull wire moving toward each other, the at least one directional strut bends, and the elongated stent body expands radially.
However, Marks discloses a clot retrieval apparatus Fig. 7 having an expendable stent body 410, a pusher shaft 20, a pull wire 10, wherein a directional strut 420 having a proximal end connects to the distal end of the pusher shaft 20 via 460 (Fig. 7, zoomed in feature 460), a middle joint attaches to stent body 410 via 480 ([0113]), and the distal end of 420 connects to the distal end of the pull wire 10 via 430 ([0113], Fig. 7, zoomed in feature 430). In addition [0107], Marks discloses that when the control element (pull wire 10) moves distally and away from the pusher shaft 20, the expandable stent body 410 will collapse by straightening out its body and its supportive elements (directional struts 420) axially. Furthermore, when the control element (pull wire 10) moves proximally and closer to the pusher shaft 20, the expandable stent body 410 and the supportive elements reduce the axial length and expand radially. Wherein, the supportive element (the directional strut) is configured to adjust a radial force of the stent body during collapsing and expanding procedures, thereby allowing highly efficient removal of the stent body with minimal damage to the blood vessel.
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the invention to modify the device of Kobayashi to include the supportive element (the directional struts) and the coupling mechanism to couple the supportive element to the stent body) as taught and suggested by Marks in order to adjust a radial force of the stent body during collapsing and expanding, thereby allowing highly efficient removal of the stent body with minimal damage to the blood vessel.
Claims 1, 2, 4, 7, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. US20130197567A1, herein “Brady 567” further in view of Leeflang, et al.,  US20020173819A1, herein Leeflang.
Re. claim 1, Brady discloses an embolic capture device (Fig. 1) comprising:
an elongated stent body 2 with a longitudinal axis extending from a proximal end to a distal end and a central lumen (Fig. 1, proximal end, distal end, and lumen of 2), a plurality of proximal struts 47 (Fig. 7, [0057]) joining the proximal end of elongated stent body forming a proximal hub 10 (Fig. 1-3, [0049]), and a plurality of distal struts 49 (Fig. 7 [0057]); 
a distal net 3, positioned distally to the elongated stent body 2 (Fig. 1-3).
a pusher shaft 5 joining the proximal hub 10 of the elongated stent body 2 (Fig. 1-3, [0049]); 
a pull wire 9 extending through the proximal hub, the elongated stent body 2, and joining the distal net 3 (Fig. 1-3); 
wherein the elongated stent body 2 and the distal net 3 are configured to be deployed independently of each other (Fig. 8-11, [0062], [0068], the stent body and 2 the distal net 3 are deployed independently from each other by retracting the delivery catheter 52 to leave the distal net 3 distal to the clot and the stent body within the clot).
But Brady 567 is silent about the stent body having a distal hub where in the pull wire extending through the elongated stent body’s distal hub.
However, Leeflang teaches a similar capture device 810 (Fig. 12) including a distal net 818, a stent body 814 having a distal hub 820, being actuated by a pusher shaft 812, and a pull wire 822 extends through the stent body 814, the distal hub 820, and joins at the distal net 818 (Fig. 12). Leeflang states that the stent body 814 includes the distal hub 820 so that the distal hub 820 is used together with an aspirating catheter to aspirate the blood clot 94 ([0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stent body of Brady to include the distal hub as taught and suggested by Leeflang so that the distal hub can be used to aspirate a blood clot that is captured by the distal net.
Re. claim 2, Brady 567 discloses wherein the elongated stent body 2 further comprises a plurality of closed cells along its elongated body 2 (Fig. 1-3, [0052]), and wherein at least one of the closed cell has a different size than the rest of the closed cell along the elongated stent body (Fig. 1-3, the proximal portion of the elongated stent body 2 are collapsing towards the hub 10. Therefore, the most proximal opening cells have different sizes than the rest of the opening cells in the middle portion of the stent body 2). 
Re. claim 4, Brady 567 further discloses the pull wire 9 extends through the pusher shaft 5 (Fig. 1-3, [0050], pull wire extends through the pusher shaft 5 to connect to the handle 4) and is configured to extend and retract independently of the pusher shaft (Fig. 8-11, [0059]-[0064], the pusher shaft extends and retracts independently of the pusher shaft 5 in order to deploy and retract the distal net 3 and the stent body 2 independently of each other and capture the clot 51 between the distal net and the stent body).
Re. claim 7, Brady 567 further discloses wherein the device has a first configuration with a first distance between the distal net 3 and the distal end of the elongated stent body 2 (Fig. 1), and a second configuration with a second distance between the distal net and the distal end of the stent body (Fig. 2).
Re. claim 15, Brady 567 further discloses the distal net has a slightly elongated ball shape (Fig. 1).
Re. claim 16, Brady 567 further discloses the device has a first configuration where the elongated stent body collapsed radially ([0049]), and a second configuration where the elongated stent body expands radially ([0049]). 
Re. claim 17, Brady 567 further discloses wherein the device has a first configuration where the distal net collapses into an elongated configuration and is positioned distally to the collapsed elongated stent body ([0049],[0054] Fig. 4-5, 8-11, the stent body 2 is proximal to the distal net 3, wherein in a collapsed configuration, both the stent body 2 and the distal net 3 are collapsed into an elongated shape and enclosed within the catheter 52).
Re. claim 18, Brady 567 discloses the distal net 3 is in a shape of a mesh tube with a proximal opening and a closed distal end (Fig. 1-3, [0049]) and wherein the distal has a first configuration where the mesh tube is axially and distally away from the elongated stent body 2 (Fig. 2) and a second configuration wherein the mesh tube slides over and covers at least a portion of the elongated stent body 2 (Fig. 3).
Allowable Subject Matter
Claims 19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771